


110 HRES 1240 IH: Providing for the consideration of the

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1240
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Tancredo
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for the consideration of the
		  resolution (H. Res. 111) establishing a Select Committee on POW and MIA
		  Affairs.
	
	
		That upon the adoption of this resolution
			 the Speaker shall, pursuant to clause 2(b) of rule XVIII, declare the House
			 resolved into the Committee of the Whole House on the state of the Union for
			 consideration of the resolution (H. Res. 111) establishing a Select Committee
			 on POW and MIA Affairs. All points of order against the resolution and against
			 its consideration are waived. The resolution shall be considered as read. The
			 resolution shall be debatable for one hour, equally divided and controlled by
			 the chairman and ranking minority member of the Committee on Rules. After
			 general debate the resolution shall be considered for amendment under the
			 five-minute rule. At the conclusion of consideration of the resolution for
			 amendment the Committee shall rise and report the resolution to the House with
			 such amendments as may have been adopted. Any Member may demand a separate vote
			 in the House on any amendment adopted in the Committee of the Whole to the
			 resolution. The previous question shall be considered as ordered on the
			 resolution to final passage without intervening motion except one motion to
			 recommit.
		
